In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Whelan, J.), dated April 5, 2005, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with one bill of costs.
In determining whether to grant leave to serve a late notice of claim, the court must consider certain factors, including, among other things, whether an infant is involved, whether the claimant demonstrated a reasonable excuse for failing to timely serve a notice of claim, whether the municipalities acquired actual knowledge of the facts constituting the claim within 90 days from its accrual or a reasonable time thereafter, and whether the municipalities were substantially prejudiced by the delay (see General Municipal Law § 50-e [5]; Rabanar v City of Yonkers, 290 AD2d 428 [2002]; Matter of Resto v City of New York, 240 AD2d 499 [1997]). The Supreme Court providently exercised its discretion in denying the petition for leave to file a late notice of claim. Santucci, J.P., Krausman, Mastro and Skelos, JJ., concur.